DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN PG PUB 2020/0344817 in view of SUZUKI et al PG PUB SUZUKI et al PG PUB 2021/0126762.
Re Claim 1, CHEN teaches a UE (a controller and receiver) receives restarting a BWP inactivitytimer at a time when receiving a PDDCH carrying a C-RNTI (a control signaling) in a current BWP indicating a successful completion of RA procedure wherein the C-RNTI would have indicated assignment is irrelevant to the RA procedure because it indicated the completion of the RA procedure [0193-0196].  CHEN fails to explicitly teach “the receiver receives…RRC signaling including relevant information on the BWP.”.  However, CHEN teaches R15, for the UE, only one DL BWP and one UP BWP can be activated at one time [0003] and SUZUKI et al teaches a RRC signaling indicating a DL BWP (relevant information) is received from the BS (a network side) for activating the current BWP [0011].  One skilled in the art would have been motivated to have indicated the DL-BWP in the RRC signaling to be consistent with the R16 specification.  Therefore, it would have been obvious to one skilled in the art to have combined the teachings.
Re Claim 2, the RRC signaling indicates the DL-BWP.
Re Claim 3, the control signaling is PDCCH.
Re Claim 4, the C-RNTI in the PDCCH indicates the successful completion of the RA procedure.
Re Claim 5, the current BWP is activated by the RRC signaling.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130. The examiner can normally be reached Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 5712723088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHI HO A LEE/           Primary Examiner, Art Unit 2472